Exhibit 10.1

 



AMENDMENT NO. 1

TO

LETTER AGREEMENT

 

This Amendment No. 1 to the Letter Agreement (this “Amendment”), entered into as
of May 13, 2019, is by and among FinTech Acquisition Corp. III (the “Company”)
and the security holders, officers and directors of the Company that are
signatories hereto.

 

RECITALS

A.                The Letter Agreement (the “Letter Agreement”) was made as of
November 15, 2018 by and among the Company and certain security holders,
officers and directors of the Company.

B.                 Certain officers and directors of the Company have sought
permission to participate in the formation of, or become an officer or director
of, a new blank check company focused on seeking businesses providing
technological services to the financial services industry, which is prohibited
by the Letter Agreement until, among other occurrences, the entry into a
definitive agreement by the Company for a Business Combination.

C.                 The Company and each of the other parties signatory hereto
desire to amend the Letter Agreement pursuant to the terms and conditions of
this Amendment.

D.                All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Letter Agreement.

NOW, THEREFORE, for and in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.                  Section 13 of the Letter Agreement is hereby deleted in its
entirety and replaced with the following:

“13. Each officer and director of the Company acknowledges and agrees that the
Company will not consummate any Business Combination with any company or
involving any assets with which or about which an officer or director has had
any discussions in such person’s capacity as an officer or director of the
Company, formal or otherwise, prior to the consummation of the Offering, with
respect to a Business Combination. Until the earlier of (i) the entry into a
definitive agreement by the Company for a Business Combination; (ii) the
liquidation of the Company; (iii) the termination of such person as an officer
or director of the Company or (iv) the date that is 24 months after the
completion of the IPO (each, a “Prohibition Release Event”), each officer and
director of the Company agrees (A) not to participate in the formation of, or
become an officer or director of, any blank check company focused on seeking
businesses providing technological services to the financial services industry,
and (B) not to serve as an officer or other employee of a blank check company.
Notwithstanding the foregoing, each officer and director of the Company, prior
to a Prohibition Release Event, may participate in the formation of, or become
an officer or director of, any blank check company (a “SPAC”), provided that the
activities of such SPAC prior to the occurrence of a Prohibition Release Event
shall be limited to the following: (1) the engagement of underwriters for the
proposed offering (it being understood that no “Testing the Waters” meetings
with prospective investors, or other marketing or “public-facing” activities
shall be permissible); (2) the engagement of other service providers, including
auditors, legal counsel, finance consultants and financial printers; (3) the
formation and establishment of the required legal entities for such SPAC and
activities related thereto; and (4) the preparation and submission of a
confidential draft registration statement on Form S-1 to the Commission (it
being understood that no live filing of the registration statement or any other
“public-facing” activities shall be permissible).”

2.In all other respects the Letter Agreement remains in full force and effect,
without amendment.

 

3.This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Amendment delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

 

[Signatures Follow]





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Letter Agreement to be executed as of the date first written above.

 

 

FINTECH ACQUISITION CORP. III

 

 

  By:    /s/ James J. McEntee, III   Name: James J. McEntee, III   Title:
President and Chief Financial Officer

 

 

FINTECH INVESTOR HOLDINGS III, LLC

 

By: Cohen Sponsor Interests III, LLC, its Manager

  By:    Daniel G. Cohen   Name: Daniel G. Cohen   Title: Authorized Signatory

 

 

FINTECH MASALA ADVISORS, LLC

 

By: Cohen Sponsor Interests III, LLC, its Manager

  By:    Daniel G. Cohen   Name: Daniel G. Cohen   Title: Authorized Signatory

 

 

3FIII, LLC

 

By: Cohen Sponsor Interests III, LLC, its Manager

  By:    Daniel G. Cohen   Name: Daniel G. Cohen   Title: Authorized Signatory



[Signature Page to Amendment]



 

 

   /s/ Betsy Z. Cohen   Betsy Z. Cohen, individually        /s/ Daniel G. Cohen
  Daniel G. Cohen, individually        /s/ James J. McEntee, III   James J.
McEntee, III, individually        /s/ Pawneet Abramowski   Pawneet Abramowski,
individually        /s/ Mei-Mei Tuan   Mei-Mei Tuan, individually       /s/ Jan
Hopkins Trachtman   Jan Hopkins Trachtman, individually       /s/ Brittain Ezzes
  Brittain Ezzes, individually       /s/ Madelyn Antoncic   Madelyn Antoncic,
individually    

 

 

 

[Signature Page to Amendment]





 

